Citation Nr: 0209513	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-17 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a visual disorder, to 
include as due to an undiagnosed illness.

[The claim of entitlement to service connection for loss of 
appetite, to include as due to an undiagnosed illness, will 
be addressed in a separate and forthcoming Board decision.]


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.   This case has since been 
transferred to the Winston-Salem, North Carolina VARO.

The veteran's appeal also initially included the issues of 
entitlement to service connection for low back pain, 
insomnia, short term memory loss, aching joints, chronic 
fatigue, hand pain, and diarrhea.  However, in an August 2001 
rating decision, the RO granted service connection for lumbar 
spine strain, a cognitive disorder (encompassing insomnia, 
fatigue, and memory loss), aching joints (including the 
hands), and irritable bowel syndrome.  The Board views these 
grants as satisfying the veteran's appeal as to the noted 
issues.

The Board further notes that the issues on appeal initially 
included entitlement to higher initial evaluations for right 
and left lower extremity reflex sympathetic dystrophy and 
headaches.  However, during his June 2002 VA hearing, the 
veteran withdrew his claims for those benefits.  See 38 
C.F.R. § 20.204 (2001).  

Also, the veteran's appeal includes the issue of entitlement 
to service connection for loss of appetite, to include as due 
to an undiagnosed illness.  However, the Board has determined 
that further development is needed in regard to this issue.  
This development will be conducted by the Board in accordance 
with the newly enacted provisions of 38 C.F.R. § 19.9, and 
this issue will be addressed in a separate and forthcoming 
decision.  See 67 Fed. Reg. 3099, 3104 (Jan, 23, 2002) (to be 
codified at 38 C.F.R. § 19.9).

Finally, during his June 2002 Board hearing, the veteran 
described himself as "unemployable" and deserving of a 100 
percent evaluation.  The Board views this comment as 
tantamount to a claim of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  As such, the Board refers 
that claim back to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has been diagnosed with refractive error of 
the eyes, which is not a disease under VA laws and 
regulations.


CONCLUSION OF LAW

A visual disorder was not incurred or aggravated in service 
or as a result of an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained all available records corresponding to 
medical treatment reported by the veteran and has afforded 
him comprehensive VA examinations.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a March 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).   
This issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and which portion of that 
evidence (if any) was to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

In this case, the Board has first reviewed the veteran's 
service medical records.  An enlistment examination from 
December 1988 revealed 20/20 vision in both eyes.  A record 
from March 1989 indicates right vision of 20/25 and left 
vision of 20/30-2.  A March 1995 service examination report 
indicates 20/70 vision in both eyes.  

A VA eye evaluation, conducted in February 1996, revealed 
bilateral myopia, left eye astigmatism, and photophobia.  
Similarly, a March 1999 evaluation revealed myopic 
astigmatism and subtle optic nerve head elevation.

In this case, the veteran has been diagnosed with 
disabilities pertaining to refractive error of the eye, and 
his optic nerve head elevation has not been linked to a 
separate disability.  As the veteran has been assessed with a 
known clinical diagnosis, the provisions of 38 C.F.R. § 3.317 
(2001) are not applicable.  Moreover, refractive error of the 
eye is not considered a disease under applicable laws and 
regulations.  See 38 C.F.R. § 3.303(c) (2001).  

Overall, the medical evidence of record does not provide a 
basis for granting the veteran's claim for service connection 
for a visual disorder.  The only evidence supporting the 
veteran's claim is lay evidence, including the testimony from 
him and his spouse at the July 1998 RO hearing and the June 
2002 Board hearing.  However, neither the veteran nor his 
spouse has been shown to possess the requisite credentials, 
training, or other expertise needed to render a diagnosis or 
provide a competent opinion as to medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, the preponderance of the evidence is 
against the veteran's claim, and the claim must be denied. 

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


ORDER

The claim of entitlement to service connection for a visual 
disorder, to include as due to an undiagnosed illness, is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

